Case 1:21-mc-00423-AT Document 3-18 Filed 05/04/21 Page 1 of 4




             EXHIBIT R
     Case 1:21-mc-00423-AT Document 3-18 Filed 05/04/21 Page 2 of 4



Your Reference:
Our Reference: REU010019

Diamond McCarthy LLP                                                                           Third Floor
295 Madison Ave.                                                                               8 Baltic Street East
27th Floor                                                                                     London EC1Y 0UP
New York                                                                                       T: +44 (0)20 7520 9555
NY 10017                                                                                       F: +44 (0)20 7520 9556
USA
                                                                                               www.swanturton.com
BY EMAIL TO:
juliya.arbisman@diamondmccarthy.com
courtenay.barklem@diamondmccarthy.com

29 April 2021



Dear Sirs

Re: World-Check Report of Mr Patokh Chodiev (“the Report”)
Your client: Mr Patokh Chodiev
Our client: Refinitiv Limited

We write further to your letter of 16 April 2021.

Thomson Reuters Corporation

We do not understand your pre-occupation with the Thomson Reuters Corporation (“TRC”) in this
matter. For the third time in correspondence to you, we confirm that:

 1. World-Check is a risk intelligence database and a product sold by our client. It is not a legal
    entity and/or “subsidiary” of Refinitiv Limited.
 2. Refinitiv Limited is the only data controller for the purposes of data protection and/or any
    complaints any data subject may have regarding World-Check.
 3. Refinitiv Limited is not a ‘joint-controller’ of World-Check with TRC and/or any other entity.

For the avoidance of doubt, TRC was until January 2021, only a shareholder in Refinitiv.
Since the all share sale of Refinitiv by Blackstone to the London Stock Exchange Group (“LSEG”)
(https://www.lseg.com/resources/media-centre/press-releases/lseg-all-share-acquisition-refinitiv-
transaction-completion-and-admission-trading), LSEG now owns Refinitiv Limited.

In summary, there is no ‘cover up’ of any ‘data control’ relationship to expose as your case would
suggest. In fact, since the sale of TRC’s Finance and Risk division to Blackstone in 2018, it has
been no secret that the groups’ companies continue to provide data services to one another.
For example, it is public knowledge that our client, now as part of LSEG, remains Reuters News’
(“RN’s”) largest customer. However, just as our client or LSEG have no control over the news RN
publishes, TRC has no control over or responsibility for World-Check. It is therefore unclear what
your assertions regarding TRC’s annual reports demonstrate in respect of any alleged:

    1. Responsibility on TRC’s part for the Report or World-Check more generally;
    2. Joint controllership of World-Check.

With that in mind, should you pursue these allegations you must provide evidence. As it stands,
not least because we have repeatedly confirmed the factual and legal position between our client
and TRC, your position continues to be confused and misconceived. Further, your suggestion
that there is some form of conspiracy and that our client is “…biased against certain ethnic
groups” is not only uncomfortable to read but it makes no sense.

Nevertheless, we confirm that we do not act for TRC and believe we have exhausted all scope to
explain to you that it is not responsible for the Report. Therefore, if your client refuses to accept
that and feels that TRC is liable to him pursuant to the GDPR and/or DPA 2018 or otherwise, then
we trust that he (or you on his behalf) will contact it directly.
                Swan Turton LLP is a limited liability partnership registered in England with registered no. OC348685
                              A full list of members is available for inspection at the above address
                                 Authorised and regulated by the Solicitors Regulation Authority
                                              VAT Registration number GB 864072618
       Case 1:21-mc-00423-AT Document 3-18 Filed 05/04/21 Page 3 of 4
    Diamond     McCarthy       29   April    2021                                              P a g e |2




Repeated threat of US proceedings

It should follow from the above that in these circumstances where your client has intimated a
claim against our client as a UK (ICO) registered data controller for breaches of the GDPR/DPA
2018, it remains unclear why you continue to threaten proceedings in the US. Nonetheless,
should you issue proceedings against our client in the US in this matter, our client will
immediately seek to strike them out on basic jurisdictional grounds and recover (the avoidable
and wasted) legal costs.

Outstanding information

In our client’s Protocol response of 25 September 2020, we explained that your case on
inaccuracy lacked clarity and we posed a number of queries. You never provided an answer.
Therefore, should your client continue to claim that the Report is “poorly supported and
damaging” and/or based on sources which are “unreliable and unverified”, we should be grateful
if you would clarify whether he is contending that:

    a) he is not under investigation in France?
    b) the information contained within the Report is not in the public domain?
    c) the information contained with the Report has in any way been fabricated by our client?

Please note that should your client pursue a claim in this matter without responding to the above
request for information, this letter will form the basis of a more exhaustive CPR Part 18 Request
in any event and will be drawn to the Court’s attention on any questions of costs and conduct.

Automated processing

It is plain that you have chosen to ignore our confirmation that the ‘scoring’ of sources based on
their potential relevance (referred to in the emails our client has disclosed), relates to a free text
news search function that was historically made available to our client’s subscribers in its defunct
Screening Online product, not in its existing World-Check products. We can therefore only repeat
here for the sake of completeness and accuracy that:

     i) Screening Online (and the news search functionality you complain of) is no longer sold or
         accessible to any of our client’s subscribers;
     ii) The Report is not and has never been subject to any automated data processing.

Third party influence and researchers

In these circumstances where you continue to make unsubstantiated claims, we must repeat that
the ‘trigger’ for the Report was the discovery (by our client’s researchers) of a publication in the
French press. The material article in the public domain is again footnoted below for your ease of
           1
reference . Inclusion was not, as you would prefer to believe, the pressure of World-Check
subscribers/third parties “in the pursuit of a profitable business model” or otherwise. In fact, it is
clear from the emails our client has disclosed that our client was asked to include yours in World-
Check on more than one occasion and such requests were denied on the basis that the
information did not meet its guidelines or inclusion criteria.

Our client denies that:

      1. It has failed to train its World-Check researchers to “vet and verify data sources”, or that
         the same researchers ignored their training in relation to the Report;
      2. Its policies and procedures are “inadequate and ineffective”.




1
 https://www.lecho.be/economie-politique/belgique/economie/patokh-chodiev-inculpe-en-france-pour-
blanchiment/10166096.html
     Case 1:21-mc-00423-AT Document 3-18 Filed 05/04/21 Page 4 of 4
 Diamond       McCarthy      29   April   2021                                           P a g e |3




Further disclosure

It is disappointing that instead of engaging with us you rehearse that our client has failed to
respond to your DSAR and continue to seek the widest parameters of disclosure.

As we have repeatedly advised, “internal policies and procedures” is not a class or category of
document that would be recognised in a UK court. Therefore, we remain concerned that the
scope of your request remains so wide that it is near impossible to comply with. Again, as we
have explained before, it is not even possible to determine whether the documents you seek
would fall within standard disclosure, nor whether they are privileged or even exist.

We take this further opportunity to remind you that in the UK, potential claimants cannot exploit
pre-action protocols to engage in ‘fishing expeditions’ to help a claimant identify a case.

Nevertheless, in a further attempt to collaborate with you and avoid the litigation you continue to
threaten, we invite you to set out the documents you think exist and are ‘disclosable’.

Conclusion

We continue to try to engage with you and you continue to threaten litigation in multiple
jurisdictions without foundation. Therefore we can only invite you again to abandon your
unnecessarily aggressive and unsupported position before significant time and costs are incurred.

In the event that your client ignores us and proceeds to issue a claim we reserve the right to refer
this letter and our previous correspondence to the Court on questions of costs and conduct.

Yours faithfully


Swan Turton LLP
